Citation Nr: 0531552	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
April 1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In July 2003, 
the Board remanded the case to the RO for further 
development.  The case was recently returned to the Board for 
appellate consideration.

The Board notes that the issue of entitlement to service 
connection for tinnitus was referred to the RO for action in 
a July 2003 remand; however, it appears that, as yet, no 
action has been taken.  Consequently, the matter is again 
being referred to the RO for appropriate development and 
disposition.


FINDING OF FACT

There is no medical evidence that the veteran has a current 
skin disorder of the arms and hands that is related to his 
military service.


CONCLUSION OF LAW

A disorder manifested by a skin rash of the arms and hands 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In the instant case, the initial 
adjudication of the claim on appeal was in October 2001, 
following to the enactment of the VCAA.  VA notified the 
veteran by letters dated in May 2001, December 2003, and 
March 2004, that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  Accordingly, the duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
examination and treatment records have been associated with 
the claims file.  The veteran was notified of the need for a 
VA examination regarding his claimed skin condition, and one 
was afforded him in March 2004.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in a statement of the case and 
two supplemental statements of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the claimant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for any disability 
resulting from injury incurred or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that his current skin disorder is on his 
arms and hands and was caused by use of chemicals to clean 
weapons systems.  The record reflects that the veteran served 
as a Target Intelligence Technician and as an Armament System 
Specialist.  

Service medical records from January 1979 show that the 
veteran denied a history of skin diseases.  His 
contemporaneous medical examination revealed a normal 
clinical evaluation for the veteran's upper extremities and 
his skin.  The veteran's reports of medical history and 
reports of medical examination from August 1980, September 
1981, and October 1982 reflect the same information and 
conclusions.  Further, an April 1987 report of dental history 
indicates that the veteran reported no history of skin 
rashes.  Service medical records from the veteran's active 
service are silent for treatment regarding any skin 
conditions on the upper extremities.

An August 1989 VA examination for other claims reveals that 
the veteran's skin, to include appendages, was clear.  A VA 
outpatient treatment note from May 2001 indicates that the 
veteran complained of dry skin, for which he was given a 
topical lotion.

At the Board hearing, the veteran testified that that his 
skin condition was "like moles consistencies on my arm, on 
the back of my hand."  He further testified that he sought 
treatment for this condition "as soon as I left the 
military."  He indicated that the treatment suggested was to 
wear a long-sleeved shirt and stay out of the sun.  The 
veteran testified that he first noticed the condition in 
"the eighties," and that it is "mainly on my right elbow 
and the back of both hands."

Upon VA examination in March 2004, the veteran reported that 
he had noticed "itchy skin lesions since the 1980's."  He 
indicated that the "spots" are always present, and if he 
scratches at them, they bleed.  The veteran reported that he 
uses an over-the-counter "itch cream."  He reported that he 
had never had a physician tell him that the lesions were 
suspicious.  Upon physical examination, the veteran had 
difficulty locating the lesions in order to mark them with an 
ink pen.  The examiner noted that the veteran "identified 
five lesions."  After examining the identified lesions, the 
examiner opined, "All of these lesions appear to be normal 
skin."  The veteran's skin lesions were identified as 
"normal benign moles," and diagnosed as "Benign skin 
lesions that are not at least as likely as not related to any 
service-connected injury or disease."  The examiner further 
stated that the lesions "create no impairment in function of 
[the veteran's] hands and his forearms."

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  In this case, there is medical 
evidence indicating that the veteran currently has benign 
moles, which create no impairment or disability for the 
veteran.  Although the veteran testified at his 2002 Board 
hearing, and also reported to the 2004 VA examiner, that he 
first noticed the lesions in the 1980's, there is no evidence 
that he sought treatment for the condition prior to his 
service separation in April 1989.  Further, the August 1989 
VA examination report notes the veteran's skin was "clear."  
There is no evidence of treatment for a skin condition of any 
kind until May 2001.  As such, there is no record of 
treatment for a skin condition, to include benign moles, on 
the veteran's upper extremities while in-service or within 
one year following service.  Lastly, there is no credible 
medical nexus opinion linking the veteran's current benign 
moles to any incident or disease incurred while on active 
duty.  As such, none of the elements of service connection 
are present.  Id.  Consequently, service connection for a 
skin disorder of the arms and hands is not warranted.

In reaching this decision the doctrine of reasonable doubt 
has been considered; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder is denied.



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


